Citation Nr: 0009349	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1945 to February 
1949 and from November 1950 to July 1970.  The appellant is 
the veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1996 RO rating decision that denied service 
connection for the cause of the veteran's death.



FINDINGS OF FACT

1.  The veteran's death in May 1996 was caused by renal cell 
carcinoma.

2.  The veteran was exposed to mustard gas in service.

3.  At the time of the veteran's death, service connection 
was in effect for emphysema and bronchitis due to mustard gas 
exposure, rated 60 percent disabling; diffuse muscle atrophy 
of the left lower extremity, rated 40 percent disabling; 
osteomyelitis of the left lower leg, rated 20 percent 
disabling; a scar of the right hip, rated 10 percent 
disabling; and pulmonary tuberculosis and osteoarthritis of 
the lumbosacral spine, rated noncompensably disabling.  The 
combined rating for the service-connected disabilities was 
80 percent, effective from September 1989, and the veteran 
was entitled to a total rating for compensation purposes 
based on unemployability due to his service-connected 
disabilities as of that date.

4.  The veteran's renal cell carcinoma was not present in 
service or demonstrated until the 1990's, and it was not 
related to an incident of service, including exposure to 
mustard gas, or to a service-connected disability.

5.  The veteran's death was not the result of a service-
connected disability; nor did the service-connected 
disabilities have a material influence in producing his 
death.

6.  The facts in this case are not so complex or 
controversial as to require obtaining an opinion from an 
independent medical expert as to whether it is at least as 
likely as not that a service-connected disability caused or 
contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  Renal cell carcinoma was not incurred in or aggravated by 
active service; nor was the renal cell carcinoma proximately 
due to or the result of a service-connected disability; nor 
may renal cell carcinoma be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.316 (1999).

2.  The veteran's death was not caused by a disability 
incurred in or aggravated by active service; nor did a 
service-connected disability contribute substantially or 
materially to his death.  38 U.S.C.A. §§ 1310, 5107 (West 
1991); 38 C.F.R. § 3.312 (1999).


3.  An advisory opinion from an independent medical expert as 
to whether it is at least as likely as not that a service-
connected disability caused or contributed to the veteran's 
death is not needed.  38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. §§ 20.901, 20.902 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for renal cell 
carcinoma.

Service personnel records and service department documents 
show that the veteran was exposed to mustard gas while in 
service.

A death certificate shows that the veteran's death in May 
1996 was caused by pulmonary embolus due to renal cell 
cancer.  The death certificate shows that the veteran died 
while hospitalized at a private hospital and that an autopsy 
was not performed.

At the time of the veteran's death, service connection was in 
effect for emphysema and bronchitis due to mustard gas 
exposure, rated 60 percent disabling; diffuse muscle atrophy 
of the left lower extremity, rated 40 percent disabling; 
osteomyelitis of the left lower leg, rated 20 percent 
disabling; a scar of the right hip, rated 10 percent 
disabling; and pulmonary tuberculosis and osteoarthritis of 
the lumbosacral spine, rated noncompensably disabling.  The 
combined rating for the service-connected disabilities was 
80 percent, effective from September 1989, and the veteran 
was entitled to a total rating for compensation purposes 
based on unemployability due to his service-connected 
disabilities as of that date.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1970's, 
1980's and 1990's.  These records do not show the presence of 
renal cell carcinoma until around 1993 and do not link this 
condition to an incident of service, including exposure to 
mustard gas, or to a service-connected disability.  The more 
salient medical reports with regard to the appellant's claim 
of service connection for the cause of the veteran's death 
are discussed in the following paragraphs.

A summary of the veteran's hospitalization in March 1993 
notes that a prior workup in that year had revealed carcinoma 
of the left kidney.  The veteran underwent a left radical 
nephrectomy during this hospitalization.  The diagnosis was 
metastatic adenocarcinoma of the kidney.

A private medical report shows that the veteran was 
hospitalized in January 1994 because of exacerbation of his 
chronic obstructive pulmonary disease (COPD).  He was treated 
with bronchodilators, intravenous (IV) Rocephin, and 40 mg. 
of Lasix.  Early in the course of the veteran's treatment, a 
physician suspected cardiac etiology for the veteran's 
shortness of breath and the veteran was given a second dose 
of Lasix and put on Digoxin and Isordil.  Multiple gated 
acquisition (MUGA) scan subsequently showed normal ejection 
fraction.  Thyroid-stimulating hormone (TSH) was normal, 
indicating no thyroid disorder.  Lanoxin was discontinued, 
and he was continued on his bronchodilators and IV Rocephin.  
The veteran was very slow in improving and became frustrated 
and depressed.  Antidepressants were considered, but not used 
because the veteran was on multiple tuberculosis medicines 
and the physicians were afraid of interactions and unpleasant 
side effects that the multiple drugs could produce.  He 
continued to have severe dyspnea on exertion and weakness, 
and he became increasingly dysphoric over his poor progress.  
He was switched to antibiotics and put on his usual inhalers, 
and Atrovent inhaler was added.  After that, the veteran was 
breathing better and started getting up and moving around.  
The assessments on the report of this hospitalization were 
those of COPD with exacerbation, history of Mycobacterium 
avium intracellulare involving the left upper lobe, history 
of renal cell carcinoma, osteoarthritis, history of 
osteomyelitis with tuberculosis involving the left lower 
extremity, and possible depression.

A private medical report shows that the veteran was 
hospitalized in August 1995 because of gastrointestinal (GI) 
bleed.  The summary of this hospitalization notes a history 
of nephrectomy in 1993 for renal cell carcinoma of the left 
kidney.  The assessments on the report of this 
hospitalization were those of GI bleed with significant 
anemia (the exact location of the bleed was not clear, but 
the treating physician suspected upper GI in origin); 
posterior herpetic neuralgia; COPD; history of angina; 
restless leg syndrome; diverticulosis; renal insufficiency 
probably due to blood in the GI tract; history of renal 
carcinoma; hyperglycemia; history of depression; probable 
peripheral vascular disease; osteoarthritis; and history of 
hiatal hernia with esophagitis, gastritis, and duodenitis.

A private medical report shows that the veteran was 
hospitalized in March 1996 because of abdominal pain and 
apparent nausea and vomiting.  On examination during this 
hospitalization the veteran reported that his pulmonary 
status was stable.  Examination of the lungs showed he had 
slightly decreased breath sounds without wheezing, rhonchi or 
crackles.  He had increased AP diameter.  The assessments 
were those of early satiety, nausea and vomiting especially 
post prandial nausea and vomiting (the examiner noted that it 
was hard to tell whether this condition was due to gastritis 
versus some partial obstruction from the veteran's enlarging 
metastatic disease versus a gastroparesis type picture versus 
complications of narcotics); extensive diverticulosis, 
apparent constipation, trouble getting prepped for 
colonoscopy as well as some complaints about abdominal 
bloating and diarrhea; metastatic renal cell carcinoma, 
clearly enlarging and the treating physician suspected that 
this condition had a major impact on the veteran's overall 
deterioration; weight loss, most likely due to carcinoma 
complicated by other factors; postherpetic neuralgia; COPD; 
iron deficiency anemia; restless leg syndrome; history of 
depression; peripheral vascular disease; history of 
arthralgias; history of hiatal hernia; and history of angina, 
not a significant problem.

A summary of the veteran's hospitalization at a private 
medical facility from April to May 1996 shows that he was 
admitted because of return of persistent nausea and vomiting, 
and previously documented duodenal obstruction.  It was noted 
that the veteran had terminal renal cell carcinoma.  The 
veteran continued to deteriorate during this hospitalization 
until sustaining a cardiopulmonary arrest in May 1996.  The 
final diagnoses were duodenal obstruction due to metastatic 
cell carcinoma, metastatic renal cell carcinoma, 
hyperglycemia, hyponatremia and fever.

Analysis

The appellant's claim of service connection for the cause of 
the veteran's death is well grounded, meaning it is 
plausible.  The Board recognizes the request from the 
appellant's representative to obtain an opinion from an 
independent medical expert as to whether it is as likely as 
not that a service-connected disability caused or materially 
contributed to the veteran's death, but finds that the facts 
in this case are not of such complexity or controversy to 
require obtaining such an opinion.  38 U.S.C.A. § 7109; 
38 C.F.R. §§ 20.901, 20.902.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the appellant is required 
to comply with VA's duty to assist her.  38 U.S.C.A. 
§ 5107(a).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Exposure to specified vesicant agents during active service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:

(1)  Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.

(2)  Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
service together with the subsequent 
development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease.

(3)  Full-body exposure to nitrogen 
mustard during active service together 
with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. 
§ 3.316 (1998); Veterans Benefits 
Administration Circular 21-91-7, Revised 
September 17, 1992.

The medical evidence shows that the veteran's death in May 
1996 was due to renal cell carcinoma.  Service medical 
records are negative for renal cell carcinoma, and the post-
service medical records do not show this condition until the 
1990's.  The medical evidence does not link the renal cell 
carcinoma to an incident of service, including the veteran's 
exposure to mustard gas, or to a service-connected 
disability.  Nor is renal cell carcinoma a disease listed in 
the provisions of 38 C.F.R. § 3.316 that may be service 
connected on a presumptive basis if shown at any time after 
service when the veteran was exposed to mustard gas while in 
service.  Hence, service connection is not warranted for the 
renal cell carcinoma based on incurrence in service, 
secondary to a service-connection condition or based on 
presumed incurrence in service.

Although the appellant believes that the veteran's renal cell 
carcinoma was due to his exposure to mustard gas in service, 
this lay evidence is not sufficient to support a claim of 
service connection of a disability based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Nor are conjectural theories of this type sufficient to prove 
the direct causal relationship required to establish service 
connection for the cause of the veteran's death.  Utendahl v. 
Derwinski, 1 Vet. App. 530 (1991).

The appellant also believes that the veteran's service-
connected disabilities caused or contributed to the veteran's 
death, but the record does not show that those conditions 
contributed to the veteran's death.  Although the veteran was 
hospitalized in January 1994 for exacerbation of his service-
connected respiratory problems, his condition had improved by 
the time of his hospital discharge and, at the time of his 
hospitalization in March 1996 his pulmonary status was 
stable.  The private medical report of his hospitalization in 
March 1996 indicates that the cause of the veteran's GI 
problems was uncertain, but the summary of his last 
hospitalization from April to May 1996 clearly shows that his 
GI problems were due to renal cell carcinoma.  A review of 
the overall record indicates that the veteran's death would 
have occurred irrespective of his service-connected 
disabilities because the complications of his renal cell 
carcinoma were severe and overwhelming.

After consideration of all the evidence, including the 
appellant's statements, the Board finds that it shows the 
veteran's death was due to renal cell carcinoma; that the 
renal cell carcinoma, first found long after service, was not 
due to an incident of service, including exposure to mustard 
gas, or to a service-connected disability; and that the 
veteran's service-connected disabilities did not cause or 
contribute substantially or materially to his death.  The 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death, and it is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

There is no allegation, and the evidence does not show that 
the veteran was entitled to a total disability rating for 
compensation purposes for 10 or more years immediately 
preceding his death in March 1997, such as to entitle the 
appellant to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 (West 1991). 

ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

